Citation Nr: 0200369	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  92-04 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In March 1993, and again in 
February 1995, the Board remanded the veteran's claim to the 
RO for additional development.  In July 1996, the Board 
denied the claim of entitlement to service connection for 
PTSD, finding the claim not well grounded.  

The veteran appealed the Board's July 1996 decision to the 
United States Court of Veterans Appeals (now, and since March 
1, 1999, known as United States Court of Appeals for Veterans 
Claims, (hereinafter, "the Court")), and in October 1998, 
the Court reversed the Board's decision and remanded the case 
for readjudication.  In January 1999, the Board remanded the 
claim to the RO for additional development.  

In February 2000, the Board denied the veteran's claim of 
entitlement to service connection for PTSD, finding that the 
preponderance of the evidence showed that the veteran did not 
have PTSD.  The veteran appealed to the Court, and in July 
2001, the Court remanded the case to the Board for further 
readjudication in light of the Veterans Claims Assistance Act 
of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(now codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp.2001)) which was enacted after the Board's 
February 2000 decision.  


REMAND

As noted above, during the pendency of the appellant's 
appeal, The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (now codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp.2001)) 
(VCAA) became law.  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The amendments were effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which is effective August 29, 2001.  Except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA" "66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The veteran seeks service connection for PTSD.  With respect 
to the veteran's claim for PTSD, the Board notes that in 
order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. 3.304(f) (2001); Moreau 
v. Brown, 9 Vet. App. 389 (1996).

The Board notes that the U.S. Army & Joint Services 
Environmental Support Group (ESG) (now the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)) 
confirmed in a February 1994 statement that the base camp 
location of the 178th Aviation Battalion, where the veteran 
was assigned while in Vietnam, was located at the Chu Lai 
Defense Complex in the I Corp Tactical Zone of Vietnam.  
Extracts from an Operational Report--Lessons Learned 
submitted by the 23rd Infantry Division from November 1, 1967 
to January 31, 1968 showed that equipment was destroyed and 
casualties were sustained when the Chu Lai Defense Complex 
was attacked by enemy mortars on December 23, 1967.  ESG has 
also confirmed that rocket attacks occurred at Chu Lai during 
May and June 1968.  The veteran has reported one of his 
stressors to be exposure to mortar attacks, including in 
December 1967.  Thus, the record contains credible supporting 
evidence as to the occurrence of the veteran's stressor.  

The record shows that the veteran has been diagnosed with 
several psychiatric disabilities, including PTSD.  In this 
regard, the record includes the report of a psychiatric 
examination conducted by VA in August 1993 which reflects a 
diagnosis of post-traumatic stress disorder.  A letter dated 
in April 1996 from T. C., MS, LMHC, of the Orlando Health 
Care Group shows that he concluded that the veteran had 
chronic symptoms of depression and mild symptoms of post-
traumatic stress disorder secondary to his involvement in the 
Vietnam war. A VA psychology treatment record dated in 
November 1998 includes diagnoses of (1) depressive disorder, 
not otherwise specified, and (2) history of post-traumatic 
stress disorder.  Also, a VA treatment record dated in June 
1999 shows that an RN recorded diagnoses of major depressive 
disorder and post-traumatic stress disorder.

In addition, the record contains various other diagnoses, 
including major depression, dysthymic disorder and major 
affective disorder.  When the veteran was examined by two VA 
psychiatrists in May 1995, the diagnoses were (1) alcohol 
abuse and (2) alcohol induced mood disorder with depressive 
features. The examiners specifically stated that: 

This veteran does not have any symptoms or signs 
and the history is incompatible with the diagnosis 
of PTSD.  In our opinion, alcohol, which apparently 
has been overlooked during previous evaluations, 
plays a major if not the major role in his 
psychopathology at this time.


The veteran's representative has questioned the adequacy of 
this examination.  Among other things, it was specifically 
argued that the examiners did not properly explain their 
diagnoses, and that the examination was cursory.  Some who 
have examined the veteran have concluded that he does not 
have PTSD, whereas others have concluded that he does have 
the condition, in addition to the various other psychiatric 
disorders alluded to above.  While it is not necessary that 
everyone agree that he has PTSD, to warrant service 
connection, it is necessary that the diagnosis of PTSD be 
based on a verified stressor.   

Thus, while the first and third required elements have been 
satisfied, medical evidence of a causal nexus between 
diagnosed PTSD and a verified stressor has not been offered.  
In addition, there is conflicting medical evidence concerning 
whether the veteran has PTSD.  An additional medical 
examination to reconcile the conflicting opinions is 
warranted.  

Given the foregoing, and in light of VA's duty to assist the 
veteran in developing his claim, additional development is 
warranted in order to ascertain whether the veteran currently 
has PTSD and to reconcile any contradictory diagnoses 
previously rendered.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990); Green v. 
Derwinski, 1 Vet. App. 121 (1991); 38 C.F.R. § 4.2 (2001)   

In light of these circumstances this claim is hereby REMANDED 
to the RO for the following:


1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for his psychiatric 
disability.  With any necessary 
authorizations from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
If the RO is unable to obtain any 
identified records, the RO must identify 
to the veteran which records were 
unobtainable, describe to the veteran the 
efforts which were made in an attempt to 
secure the records, and the RO must 
describe any further action to be taken 
by VA with respect to the claim.  Copies 
of all correspondence to the veteran must 
be sent to the veteran's representative.  

2.  Upon completion of the above, the 
veteran should be scheduled for a VA 
psychiatric examination by a board of two 
psychiatrists who have not previously 
examined the veteran, to determine the 
nature and etiology of any psychiatric 
disability found.  The claims file and a 
complete copy of this remand must be 
provided to and reviewed by the examiners 
in conjunction with the examination, and 
the examiners must state on the 
examination report that such review has 
been accomplished.  All indicated tests 
and studies should be conducted.  The 
examiners must determine whether it is at 
least as likely as not that the veteran 
has PTSD that is the result of his 
military service.  Towards this end, the 
examiners must be instructed that only 
the verified stressful experiences noted 
above may be considered for the purpose 
of determining whether exposure to an in-
service stressor has resulted in a 
current diagnosis of PTSD.  If a 
diagnosis of PTSD is deemed appropriate, 
then the examiners should explain how the 
diagnostic criteria of the DSM-IV are 
met, to include identification of the 
specific stressor(s) underlying the 
diagnosis, and comment upon the link 
between the current symptomatology any 
verified in-service stressor.  Complete 
rationale for any opinions given or 
conclusions drawn must be given.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2001); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



